DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants amended the claims thereby rendering moot the prior art rejection of record.
The Examiner extended the Markush search to the full scope of each genus formula IA, IB, and IC of base claim 1, but did not retrieve applicable prior art or double patent art.
The Election of Species Requirement of 05/10/2022 is withdrawn since the claims are now free of the prior art and double patent art.
All claims have been examined on the merits.
Current Status of 16/968,836
This Office Action is responsive to the amended claims of August 22, 2022.
Claims 1 and 31-45 have been examined on the merits.  Claims 1 and 31 are currently amended.  Claims 32-33, 35-36, 38-39, 41, and 44 are previously presented.  Claims 34, 37, 40, 42, 43, and 45 are original.
Priority
Applicants identify the instant application, Serial #:  16/968,836, filed 08/10/2020, as a national stage entry of PCT/US19/19185, International Filing Date: 02/22/2019, which claims priority from U.S. Provisional Application 62/634,526, filed 02/23/2018.
The effective filing date is February 23, 2018.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of August 22, 2022.
The Examiner has reviewed the claim amendments and Reply of 08/22/2022.
Applicants revised claim 31 as requested thereby rendering moot the objection (see paragraph 16) made in the previous Office Action.
Applicants deleted the compound (from the prior art reference ACS) from claims 1 and 31 thereby rendering moot the prior art rejection of record (see paragraphs 17-18 of previous Office Action).
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 31-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "R4" and “R5” in the claim 1 narrative.  However, there is insufficient antecedent basis for these limitations in the claim.
As drafted, the limitations "R4" and “R5” in the claim 1 narrative cannot be found in the illustrations of genus formulae IA, IB, or IC.  This renders the metes and bounds of claim 1 undefined (hence rendering claim 1 indefinite) since the artisan is uncertain how "R4" and “R5” in the claim 1 narrative have antecedent basis in the illustrations of genus formulae IA, IB, and IC which do not contain any illustrations of "R4" and “R5”.
The claims 31-45 are similarly rejected as indefinite since these claims refer back to base claim 1 but do not remedy the rationale underpinning the basis for the rejection against claim 1.  Please take special notice of all (emphasis) claim 31 compounds on page 4 of the claim-set, as these compounds depend on deleted genus formula II from base claim 1.  Clearly, these compounds lack antecedent basis to any genus formulae IA, IB, or IC of claim 1 given the lack of a "R4" in genus formulae IA, IB, and IC.
This rejection is properly made FINAL as it is necessitated by Applicants deletion of the illustration of formula II from base claim 1 without removing all occurrences of "R4" and “R5” in claims 1 and 31-45, including illustrations of compounds in claim 31 page 4 that clearly are encompassed by deleted illustration of genus Formula II from claim 1.
To render moot this rejection:  Since Applicants deleted the illustration of genus formula II, Applicants are asked to finish their revision by deleting "R4" and “R5” from the claim 1 narrative as well.  Furthermore, please delete “or (II)” from line 1 of claim 1.  Please also delete the page 4 compounds of claim 31.  Please note that introduction of new compounds into the claims or somehow permitting IA, IB, and/or IC of base claim 1 to have a R4 (or making claim 31 independent) will require a new prior art search.  New prior art searches constitute “further consideration and/or search” which is not performed during After Final.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 31 does not further limit base claim 1 since all the compounds of claim 31 appearing on page 4 of the claim-set clearly depend on the illustration of genus Formula II from claim 1, which Applicants deleted.
The Applicants can remedy this rejection by deleting all illustrations of compounds from claim 31 page 4.  Note that removing the dependency of claim 31 from claim 1 will result in revisions that would require “further consideration and/or search”, which are not provided in After Final.  To assure expedited After Final allowance, please just delete the compounds from page 4 of claim 31.  The Examiner cannot vouch that the compounds of claim 31 page 4 are free of the prior art (a prior art search need only be run on base claim 1).
This rejection is properly made FINAL as it is necessitated by Applicants deletion of the illustration of formula II from base claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
No claims are presently allowable.
Base claim 1 is free of the prior art for the rationale stated within paragraphs 21-33 of the Non-Final Office Action of 07/22/2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625